Case 9:19-cv-81160-RS Document 776 Entered on FLSD Docket 12/16/2020 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-81160-CIV-SMITH
  APPLE INC.,
          Plaintiff,
  v.
  CORELLIUM, LLC,
          Defendant.
  _______________________/
                  ORDER AFFIRMING REPORT AND RECOMMENDATION
          This matter is before the Court on Magistrate Judge Matthewman’s Report and

  Recommendation on Defendant Corellium, LLC’s Daubert Motion to Preclude Certain Testimony

  by Dr. Michael Siegel [DE 613].       The parties have not filed objections.    Upon careful

  consideration, it is

          ORDERED that the Report and Recommendation [DE 613] is AFFIRMED AND

  ADOPTED. Thus, Corellium’s Daubert Motion to Preclude Certain Testimony by Dr. Michael

  Siegel [DE 444] is DENIED. That said, Dr. Siegel shall not provide any legal opinions or legal

  conclusions at trial.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 15th day of December 2020.
